Citation Nr: 0822411	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  03-24 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by vertigo, claimed as loss of balance.

2.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1983 to March 1987.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a June 2003 
rating decision of the Waco, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO).  In February 2008, the 
Board referred the matter of service connection for 
vertigo/loss of balance, to the Veterans Health 
Administration (VHA) for an advisory medical opinion.  


FINDINGS OF FACT

1.  Vertigo/loss of balance was not manifested in service; a 
preponderance of the evidence is against a finding that any 
current vertigo/loss of balance disability is related to the 
veteran's service, or was caused or aggravated by his 
service-connected bilateral hearing loss.

2.  It is not shown that at any time during the appeal period 
the veteran had hearing acuity worse than Level II in either 
ear.


CONCLUSIONS OF LAW

1.  Service connection for vertigo/loss of balance, including 
as secondary to service-connected hearing loss, is not 
warranted.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. 3.303, 3.310 (2007).

2.  A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code (Code) 6100, 
4.86 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The VCAA applies 
to the instant claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1), including as amended effective May 30, 2008; 
73 Fed. Reg. 23353 (April 30, 2008).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Regarding the claim of service connection for vertigo, the 
veteran was advised of VA's duties to notify and assist in 
the development of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Letters dated in March 2003 and 
June 2007 explained the evidence necessary to substantiate 
his claim, the evidence VA was responsible for providing, the 
evidence he was responsible for providing, and advised him to 
submit any evidence or provide any information he had 
regarding his claim.  He has had ample opportunity to 
respond/ supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a 
March 2006 letter informed the veteran of disability rating 
and effective date criteria.

As for the claim for increase, since the rating decision on 
appeal granted service connection for bilateral hearing loss 
and assigned a disability rating, statutory notice had served 
its purpose, and its application was no longer required. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  An 
August 2003 statement of the case (SOC) provided notice on 
the "downstream" issue of entitlement to an increased initial 
rating; a January 2007 supplemental SOC (SSOC) readjudicated 
the matter after the appellant and his representative 
responded and further development was completed.  38 U.S.C.A. 
§ 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 
(2006).  Neither the veteran nor his representative has 
alleged that notice in this matter was less than adequate.

The veteran's service medical records (SMRs) are associated 
with his claims file, and pertinent VA and private treatment 
records have been secured.  Social Security Administration 
(SSA) records were obtained.  The RO arranged for multiple VA 
examinations, and in February 2008, the Board sought a VHA 
medical advisory opinion in the service connection matter.  A 
March 2008 letter notified the appellant of the opinion; 
provided him with a copy; and advised him that he had 60 days 
to submit any additional evidence or argument in support of 
his claim.  In May 2008, he submitted additional evidence 
with a waiver of RO consideration.  VA's duty to assist the 
veteran is met.  The veteran is not prejudiced by the Board's 
proceeding with appellate review of these matters.

II. Service Connection- Vertigo/Loss of Balance

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §  3.303.  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection shall be granted for any disability which 
is proximately due to, the result of, or for the degree of 
aggravation caused by, a service-connected disease or injury.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The veteran's MOS (military occupational specialty) was 
aircraft maintenance technician.  Service connection has been 
established for hearing loss and tinnitus.  He contends that 
he has a disability variously described as vertigo/loss of 
balance, that was either incurred in service or was caused by 
his service connected bilateral hearing loss.  He asserts 
that he was kicked in the head during service.  

The veteran's SMRs note that he received sutures for a 
laceration over his left eye in February 1986; they do not 
contain any further information regarding the circumstances 
of the injury.  No complaints related to vertigo, dizziness, 
or balance problems were noted in service.

In September 1990 the veteran sustained a back injury in a 
motor vehicle accident.  Medication prescribed to treat 
associated symptoms was noted in an August 1991 private 
treatment record to have led to hypoglycemia and "weak 
spells."  A September 1993 private treatment record notes 
that the veteran had "hit head on crane about a week ago- 
having bad head aches and nausea since.  Has vomited several 
times because head hurts so bad."  Mild concussion was 
noted.  

In July 1995, the veteran complained of weak and dizzy 
spells.  The assessment was fatigue.  He was hospitalized in 
August 1995 with complaints of difficulty breathing and 
slurred speech.  He reported episodes of dizziness for the 
past several weeks.  Head CT was negative.  Dyspnea, probably 
secondary to hyperventilation, and labrynthitis, probably 
viral, were noted.  A September 1995 follow-up report noted 
dizziness that may represent benign positional vertigo vs. 
labyrinthitis.  

An April 2002 treatment record notes "labyrinthine 
dysfunction, with oscillopsia, possibly related to 
aminoglycoside in the past?, possibly related to head 
trauma."

The RO obtained a May 2003 opinion from an otolaryngologist, 
who stated that it was "unlikely in my opinion that his loss 
of balance is related to hearing loss itself....Without the 
benefit of more recent audiograms or diagnostic testing (such 
as ENG), I cannot speculate further on the cause of his 
problems."

The record contains statements dated in July 2003 and 
December 2004 from R. S. M., M.D., who identifies himself as 
the veteran's "doctor for many years."  Dr. M. states that 
in his opinion "it is at least as likely as not that this 
condition [chronic vertigo] and/or symptoms manifested itself 
while on active military duty due to a blow on the head that 
he sustained in an altercation with a marine."  In a 
statement dated in May 2008, Dr. M. indicated that the 
veteran's disability was "as likely as not... Meniere's 
disease."

Statements dated in March 2005 and April 2005 by J. D. T., 
M.D., an otolaryngologist, note that vestibular testing of 
the veteran was non-diagnostic, and that "it is likely as 
not his dizziness is related to his hearing loss, though he 
does need thorough neurological evaluation in view of the 
non-diagnostic ENG."

In June 2005 a VA audiologist concluded that review of the 
claims folder revealed "no information that provided 
evidence that suggests that veteran's hearing loss is related 
to his report of vertigo." 

Statements from J. K. V., M.D., a neurologist, dated in 
August 2005, November 2005, and January 2006, are to the 
effect that negative BAER and EEG testing are evidence that 
the veteran's hearing loss and vertigo are due to the same 
process.

Because of the conflicting opinions regarding the etiology of 
the veteran's vertigo, the Board sought a VHA opinion from an 
otolaryngologist.  In an opinion dated in February 2008, the 
consulting physician stated that:  it is not likely that the 
veteran's current vertigo is related to his head injury in 
service since he was asymptomatic until the summer of 1995; 
it is unlikely that the veteran's loss of balance is related 
to his hearing loss itself; there is no information to 
suggest that the veteran's hearing loss is related to his 
vertigo; and that it is very unlikely that noise exposure 
would cause persistent long-term vertigo, especially vertigo 
developing 10 years after the noise exposure.

The record includes both medical evidence that tends to 
support the veteran's claim of service connection for vertigo 
and medical evidence that is against his claim.  When 
evaluating these opinions, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The opinions of the VA otolaryngologist and audiologist that 
found no evidence of a relationship between the veteran's 
vertigo and his service connected hearing loss were based on 
examinations of the veteran and review of the claims folder.  
Likewise, the VHA physician's opinion was based on review of 
the full record, including the other opinions contained 
therein, and includes a cogent rationale for why it was not 
likely that the veteran's current vertigo is related to head 
injury in service.  

In contrast, Drs. T. and V. do not provide any rationale for 
their conclusions that the veteran's dizziness or vertigo is 
related to his hearing loss.  Their opinions do not account 
for the years between the injury in service and the initial 
report of vertigo (approximately eight years later).  Neither 
of these opinions, nor that of Dr. M. who found it "at least 
at least as likely as not that this condition [chronic 
vertigo] and/or symptoms manifested itself while on active 
military duty due to a blow on the head that he sustained in 
an altercation with a marine," addresses the report of a 
blow to the head after service in 1993 that resulted in "bad 
headaches," nausea and vomiting.  Since it appears that 
these physicians did not have an accurate history of the 
veteran's disability/intercurrent injuries after service, 
their opinions have limited probative value.  See Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993) (finding that an 
opinion based on an inaccurate factual premise has no 
probative value).

Greater weight may be placed on one medical professional's 
opinion over another's depending on factors such as reasoning 
employed by the medical professional, and whether or not and 
to what extent they review prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  For 
the reasons stated above, the Board finds that the opinions 
of Drs. M., T., and V. are of less probative value than the 
opinions by the VA otolaryngologist and VA audiologist, and 
the VHA otolaryngologist , and that those physician's 
opinions are persuasive of a conclusion that the veteran's 
current vertigo is unrelated to injury incurred in service or 
to his service connected bilateral hearing loss.

The preponderance of the evidence is against the veteran's 
claim; the benefit of the doubt doctrine does not apply; and 
the claim must be denied.

III.  Increased Rating- Hearing Loss

Disability ratings are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity due to the specific disability. Separate codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.

In a claim disagreeing with the initial rating assigned 
following a grant of service connection, as here, separate 
("staged") ratings may be assigned for separate periods of 
time, based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu, supra.  However, these statements 
must be viewed in conjunction with the objective medical 
evidence and the pertinent rating criteria.
Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state-licensed audiologist) that includes puretone thresholds 
and speech discrimination (Maryland CNC test). See 38 C.F.R. 
§ 4.85.  Table VII is used to determine the rating assigned 
by combining the Roman numeral designations for hearing 
impairment of each ear.  Where there is an exceptional 
pattern of hearing impairment (as defined in 38 C.F.R. § 
4.86) the rating may be based solely on puretone threshold 
testing.  See 38 C.F.R. § 4.85, Table VIA.  One exceptional 
pattern of hearing impairment occurs when the puretone 
thresholds in each of the four frequencies (1,000, 2,000, 
3,000 and 4,000 Hertz) are 55 decibels or greater.  Another 
occurs when the puretone threshold at 1000 Hertz is 30 
decibels or less, and the threshold at 2000 Hertz is 70 
decibels or more.  See 38 C.F.R. § 4.86(a)(b).

At the outset, the Board notes that there was no significant 
change in the veteran's hearing acuity during the course of 
the appeal, and that staged ratings are not warranted.  See 
Fenderson, supra.  Furthermore, throughout the appeal period 
no audiometry suitable for rating purposes has shown an 
exceptional pattern of hearing that would warrant rating the 
disability under the alternate criteria in Table VIA.

VA audiometry in May 2003 showed that puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
40
35
50
LEFT
35
35
30
30
20

Speech audiometry revealed that speech recognition was 92 
percent in each ear.  Average puretone thresholds were 40 
decibels, right ear, and 29 decibels, left.

VA audiometry in June 2004 showed the following puretone 
thresholds:



HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
35
30
40
LEFT
35
35
35
20
25

Average puretone thresholds were 35 decibels, right ear, and 
29 decibels, left.  Speech audiometry revealed that speech 
recognition was 96 percent in each ear.  

June 2005 VA audiometry showed the following puretone 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
40
35
50
LEFT
45
40
40
30
25

Average puretone thresholds were 40 decibels, right, and 34 
decibels, left.  Speech audiometry revealed speech 
recognition of 92 percent, right ear and 90 percent, left.  

August 2006 VA audiometry showed the following puretone 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
50
40
55
LEFT
50
45
40
35
25

Average puretone thresholds were 40 decibels, right, and 36 
decibels, left.  Speech audiometry revealed speech 
recognition of 88 percent, right ear and 90 percent, left.  

Comparing these findings to Table VI reveals that the veteran 
now has, as shown on the August 2006 VA examination (which 
reflects the greatest degree of hearing loss disability 
found), Level II hearing in each ear (warranting a 
noncompensable rating under Table VII, Code 6100).  The 
earlier audiometry showed Level I hearing in each ear (with 
the exception of the June 2005 testing that showed Level I 
hearing in the right ear and Level II hearing in the left 
ear).  The evidence clearly shows that throughout the appeal 
period the veteran's hearing impairment has warranted a 
noncompensable rating.  

Nothing in the record suggests that this case involves 
factors warranting extraschedular consideration (no such 
factors are alleged).  See 38 C.F.R. § 3.321.  Hence, a 
compensable rating for bilateral hearing loss must be denied.


ORDER

Service connection for vertigo/loss of balance is denied.

A compensable rating for bilateral hearing loss is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


